Citation Nr: 1525031	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  13-32 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for residuals of T12 compression fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel

INTRODUCTION

The Veteran had active military service from January 1986 to October 1987.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, which denied entitlement to service connection for alcohol abuse in addition to the above claim. 

The Veteran presented testimony in support of his claim during an April 2015 videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA must provide an examination when the record (1) contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; (2) indicates that the disability or signs and symptoms of disability may be associated with active service; and (3) does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
	
The Veteran has a current disability, as June 2012 Regional Health Teleradiology imaging of the thoracic and lumbar spine revealed chronic fractures at T12, L1, L2, and L3, and his reports of having landed on his feet after either jumping or dropping two stories from a barracks window in approximately August or September 1987 indicate that his current disability may be related to his active service as a single channel radio operator.  See also June 2012 Buddy Statements (reporting having heard that the Veteran had jumped out of a window).  As the Board lacks the medical expertise necessary to provide a nexus opinion in this case, the record also does not contain sufficient evidence to make a decision on the Veteran's claim.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is not competent to substitute its own opinion for that of a medical expert). 

As the case must be remanded, additional treatment records should also be obtained as set forth below.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's VA treatment records, dated since January 2015.

2.  Make arrangements to obtain the Veteran's complete treatment records from the Community Health Center of the Black Hills, dated prior to November 6, 2009.

3.  Thereafter, schedule the Veteran for an examination of the thoracic and lumbar spine by an appropriate VA examiner.  Provide the entire claims file to the examiner, including a copy of this Remand.  

After reviewing the claims file and examining the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current thoracic and/or lumbar spine disorder (including residuals of a T12 compression fracture) had its clinical onset during the Veteran's active service or is otherwise etiologically related to any in-service injury, disease, or event, including a jump or drop from a second-story barracks window.  

The examiner should comment on the Veteran's report of having jumped or dropped from a second-story barracks window and heard or felt a "crack," and having felt back pain ever since.  See April and October 2010 Community Health Center of the Black Hills Treatment Records; July 2010 and December 2013 VA Treatment Records; Transcript of Record pp. 9-10.  The Veteran is competent to report lay-observable symptoms and events of which he has personal knowledge.  See also June 2012 Buddy Statements (reporting having heard several people mention that the Veteran had jumped from a window).  

The examiner must provide a comprehensive report including the basis for any diagnoses and complete rationales for all opinions, citing the medical findings that led to each conclusion.  If any medical literature is used, please provide a citation.

4.   Finally, readjudicate the Veteran's claim.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of 

Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




